Concurring Opinion by
Judge Craig:
I concur in the result here, that the constitutional doctrine of separation of powers forbids the establishment of tenure and other benefits for judiciary employees by means of an award of arbitrators, to whom such matters have been submitted by county commissioners in the course of collective bargaining. Because I dissented in Beckert v. American Federation of State, County and Municipal Employees, 56 Pa. Commonwealth Ct. 572, 425 A.2d 859 (1981), I am obliged to note that the situation here is distinguishable from the facts of that Beckert case, where the common pleas court had joined with the county commissioners in a collective bargaining agreement which established a tenure system for court employees. Here, the compulsory establishment of a tenure system for court employees, by arbitration not instituted by the court, is a very different matter.